Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElhinney (US 2,444,575).
In re claim 1, McElhinney discloses a connecting device provided in one of two connectable elements and configured to connect the two connectable elements (10, 17) to each other and disconnect the two connectable elements from each other, the connecting device comprising a connecting member (22) rotatable about a predetermined first axis line (pivot 19) between a connection position where the connecting member is brought into engagement with a mating member (68) of another of the two connectable elements so as to connect the two connectable elements to each other and a disconnection position where the connecting member is disengaged from the mating member by movement of the mating member in response to relative movement of the two connectable elements so as to disconnect the two connectable elements from each other; a locking member (47) movable between a locking position where the locking member is brought into abutment (at 51) on the connecting member at the connection position and locks the connecting member at the connection position 
In re claim 2, McElhinney further discloses wherein a location of abutment of the connecting member where the locking member is in abutment on the connecting member in the connection position is arranged on an opposite side (top side) of a first plane on which the predetermined first axis line resides with respect to a location of engagement (bottom side) of the connecting member where the mating member is in engagement with the connecting member.  
In re claim 3, McElhinney further discloses wherein the first plane is configured to be orthogonal to a first straight line extending in a direction in which the connecting member extends as shown in Figure 6 below.  

    PNG
    media_image1.png
    230
    545
    media_image1.png
    Greyscale


In re claim 5, McElhinney further discloses a fixed abutment member (24) configured to be brought into abutment on the locking member from an opposite side of the connecting member when the connecting member is at the connection position and the locking member is at the locking position as shown in Figures 3 and 4.
In re claim 8, McElhinney further discloses a towing vehicle comprising the connecting device according to claim 1, wherein the towing vehicle is the one connectable element.
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the locking member is configured to move between the locking position and the unlocking position by rotating about a predetermined second axis line along a second plane that is parallel to a second straight line extending in a direction in which the connecting member in the connection position extends and parallel to the predetermined first axis line, and the driving element is capable of driving a second portion of the locking member on an opposite side of a third plane parallel to the second straight line where the predetermined second axis line resides with respect to a first portion of the locking member in abutment on the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach vehicle couplings of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611                              

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611